DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 11-13, 18, and 20 were amended and claims 14, 15, and 19 were canceled in the response filed on 8/6/2021.  Claims 3, 5, 6, 10, and 17 stand withdrawn.  Claims 1, 2, 4, 7-9, 11-13, 16, 18, and 20 are currently pending and under examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/6/2021 has been entered.
Response to Amendments/Arguments
The Applicant's amendments, dated 8/6/2021, are sufficient to overcome the objection(s) to claims 1 and 12-14 (see p. 2-3 of the OA dated 4/7/2021).  Accordingly the objection(s) are withdrawn. 
The Applicant's amendments, dated 8/6/2021, are sufficient to overcome the 35 USC 112(b) rejections of claims 11-13 and 19-20 (see p. 3-5 of the OA dated 4/7/2021).  Claim 11 was amended to read as an independent claim, the conflicting claim 12 were corrected and claim 19 was canceled.  Therefore the rejections are withdrawn.    
With respect to the nonstatutory double patenting rejection of claims 1, 2, 4, 7, 8, 11, and 16 as being unpatentable over claims 2-12 and 14-22 of co-pending application no. 16/076463 (‘463, now US 10995077 such that the rejection is no longer provisional) (see p. 5-6 of the OA dated 4/7/2021), the Applicant requests that the rejection be held in abeyance until the pending claims are allowed (see p. 11 of the response filed on 8/6/2021). The rejection is reiterated below.  
With respect to the 35 USC 103 rejection of claims 1, 2, 4, 7-9, 11-13, and 16 as being unpatentable over US 2019/0047971 (‘971, published on 2/14/2019) in view of Ahlers (“Triethylenetetramine” Screening Information Data Set of the Organization for Economic Co-Operation and Development (OECD SIDS), published by UNEP Publications, July 1998, p. 1-63) and US 2019/0031597 (‘597, published on 1/31/2019) (see p. 6-13 of the OA dated 4/7/2021), the Applicant has attempted to disqualify ‘971 as a reference under 35 USC 102(b)(2)(C) using the following statement (see p. 11-14):

    PNG
    media_image1.png
    185
    1027
    media_image1.png
    Greyscale
.  However, this statement is insufficient to invoke the provisions of 35 USC 102(b)(2)(C) as the statement only refers to “the effective date” and not “the effective filing date” of the instant invention.  See MPEP 717.02(c) and MPEP 2154.02(c).  The Examiner notes that if the corrected statement were filed then the above rejection would be Also see p. 24 of the OA dated 4/7/2021, where this was first communicated to the Applicant.  Therefore the rejection is maintained and is reiterated below.
With respect to the 35 USC 103 rejection of claims 1, 2, 4, 7-9, 11-13, and 16 as being unpatentable over US 4503250 (‘250, published on 3/5/1985, of record in the IDS filed on 1/10/2020) in view of Ahlers (“Triethylenetetramine” Screening Information Data Set of the Organization for Economic Co-Operation and Development (OECD SIDS), published by UNEP Publications, July 1998, p. 1-63, of record) and US 5491263 (‘263, published on 2/13/1996, of record in the IDS filed on 1/10/2020) (see p. 13-18 of the OA dated 4/7/2021), the Applicant arguments (see p. 14-16 of the response filed on 8/6/2021) were fully considered but were not found to be persuasive.  
The Applicant argues the following:

    PNG
    media_image2.png
    467
    799
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    306
    790
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    485
    788
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    308
    795
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    270
    797
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    207
    801
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    302
    805
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    273
    803
    media_image9.png
    Greyscale

This argument has been fully considered but is not found to be persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Applicant only appears to present arguments against ‘250 (‘250 in the OA dated 4/7/2021 and Herdle in the response filed on 8/6/2021), wherein the rejection is based on the combination of ‘250, Ahlers, and ‘263.  The Examiner does not argue that ‘250 fails to teach carrying out the instantly claimed reaction in the presence of a mixture of straight chain and non-straight chain reagents (whether they be the amine-functional nd paragraph of the OA dated 4/7/2021).  Therefore the combination of ‘250 and ‘263 both show that the structural integrity of at least the starting amine-functional compound is maintained throughout the reaction.  In other words, if a linear amine-functional compound is used in the reaction, then a linear ethyleneamine product will be obtained, and vice versa when a non-straight chain amine-functional compound is employed.  Therefore, if there was a motivation to do so, the skilled artisan would predictably expect that if a mixture of straight chain and non-straight chain amine-functional compounds were employed in the reaction, that the ethyleneamines produced from the reaction would also comprise a mixture of straight chain and non-straight chain products in approximately the same ratio as that of the original reagents.  
Ahlers is then cited to provide motivation for the skilled artisan to employ a mixture of straight chain and non-straight chain reagents, specifically those of the species under examination (see paragraph bridging p. 14-15 of the OA dated 4/7/2021), in the reaction of ‘250/’263.  Ahlers teaches that triethylenetetramine (TETA), an 
With respect to the 35 USC 103 rejection of claim 18 as being unpatentable over US 4503250 (‘250, published on 3/5/1985, of record in the IDS filed on 1/10/2020) in view of Dow (“Ethyleneamines”, published October 2009, p. 1-46) and US 5491263 (‘263, published on 2/13/1996, of record in the IDS filed on 1/10/2020) (see p. 18-23 of the OA dated 4/7/2021), in the response filed on 8/6/2021, the Applicant canceled claim 19 and incorporated its limitations into claim 18.  Claim 19 was not included in the rejection of record and was previously indicated as containing allowable subject matter (see p. 25 of the OA dated 4/7/2021), therefore the rejection is withdrawn.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
In line 4, of option c) in claims 1 and 11, the indefinite article –a—should be inserted before the phrase “non-straight-chain ethanolamine-functional”.  
In line 5 of the wherein clause at the end of claim 1 the word “is” before the word “connected” should be deleted.  The same change should be made in line 3 of the second wherein clause in claim 11.
Appropriate correction is required.
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1, 2, 4, 7, 8, 11, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US 10995077 (‘077). 
With respect to claims 1, 2, 4, 7, and 8, although the claims at issue are not identical, they are not patentably distinct from each other because the process of claims 1 and 11 of ‘077 can be carried out between mixtures of straight and non-straight amine-functional compounds and mixtures of straight and non-straight ethanol-amine functional compounds.  With further respect to claims 11 and 16 see claims 2-4, 10, and 12 of ‘077.  Also see p. 5-6 of the OA dated 4/7/2021, wherein US 10995077 corresponds to 16/076463.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1, 2, 4, 7-9, 11-13, and 16 stand rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0047971 (‘971, published on 2/14/2019, of record) in view of Ahlers (“Triethylenetetramine” Screening Information Data Set of the Organization for Economic Co-Operation and Development (OECD SIDS), published by UNEP Publications, July 1998, p. 1-63, of record) and US 2019/0031597 (‘597, published on 1/31/2019, of record).
The applied reference (‘971) has several common inventors (Edvinsson, Kantzer, Lake, Ten Kate, and Ehlers) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2) as it names another inventor (Larsson). 
The applied reference (‘597) has several common inventors (Edvinsson, Kantzer, Lake, and Ten Kate) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2) as it names another inventor (Larsson).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Applicant Claims

    PNG
    media_image10.png
    268
    977
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    306
    973
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    218
    1021
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    300
    995
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    91
    962
    media_image14.png
    Greyscale

	Further, the elected species of option a) encompasses the following elections:
claim 4); ii/b) the non-straight chain amine functional compound is piperazine (PIP) (a compound of claim 2); and ii/c) the straight-chain ethanolamine-functional compound is aminoethylethanolamine (AEEA) (a compound of claim 7 wherein y is 2).
Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘971 discloses a process to prepare higher ethylene amines and ethylene amine derivatives of formula NH2-(C2H4-NH-)pH wherein p is at least 2 and wherein one more more units of –NH-C2H4-NH- are present as piperazine units, the process comprising reacting an ethanolamine functional compound or a urea derivative thereof [0018-0020, 0026-0030] with an amine functional compound or a urea derivative thereof [0007, 0017, 0019-0025] in the presence of a carbon oxide delivering agent [0031-0035], wherein at least one of the ethanolamine functional compound and the amine functional compound contains a piperazine unit (see whole document, particularly abstract and claims). With particular regard to claims 1, 2, 4, 7, 8, 12, and 13, ‘971 teaches that the amine functional compound for the reaction can comprise piperazine (PIP) and ethylenediamine (EDA) ([0007, 0017-0025, 0054-0056] and claims 12-13) and the ethanolamine functional compound can comprise aminoethylethanolamine (AEEA) [0026-0030].  Therefore the disclosure of ‘971 teaches that mixtures of non-straight amines and/or ethanolamines can be reacted with straight chain amines and/or ethanolamines in the disclosed process (also see examples in [0067-0077], including all Tables therein wherein all abbreviations are previously defined in [0004-0008, 0023-0026, 0028, and 0033-0034]).  Additionally ‘971 further teaches that the product from 2H4-NH- units) and/or cyclic (one of more –NH-C2H4-NH- units are present as a cyclic ethylene urea unit (EU)) urea derivatives of the obtained higher ethyleneamines (see abstract, claims, and [0004, 0013, 0051, 0057] and examples in [0067-0077], wherein any abbreviation preceded by the letter “U” corresponds to a urea derivative of the compound-see [0004]). 
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With regard to claims 1, 2, 4, 7, 8, 12, and 13, ‘971 does not explicitly teach any example wherein PIP, EDA, and AEEA are all reacted together in the same reaction to produce a mixture of straight chain and non-straight chain higher ethyleneamines at least partly in the form of their urea derivatives (and including triethylenetetramine (TETA) compounds as required in claims 12 and 13).  The closest teaching is that of [0054-0055] and claims 4 and 12-13, which teach that the combination of EDA, PIP, and EU (wherein EU is the cyclic urea of EDA-see [0004]) is a preferred embodiment of the amine functional compound and AEEA is a preferred embodiment of the ethanolamine compound and also examples 26-27 in [0076-0077, including Table 5], which teach the reaction between PIP and UAEEA (a urea derivative of AEEA, acting as the ethanolamine functional compound and the carbon oxide delivering agent) to produce PEEDA and UPEEDA (see [0007]), which correspond to cyclic derivatives of triethylenetetramine (TETA-see [0004, 0008] of ‘971 and [0059-0061, 0073-0075] of the specification as filed).  However, ‘971 does not appear to provide sufficient motivation to 
	Ahlers is directed toward a screening information dataset (SID) initial assessment profiled (SIAP) regarding the hazardousness of triethylenetetramine (TETA), a compound of formula H2N-CH2-CH2-NH-CH2-CH2-NH-CH2-CH2-NH2 (see whole document, in particular section 1 on p. 6 and also see [0004, 0008] of ‘971).  Ahlers teaches that TETA is an industrially valuable chemical with many utilities known to those of ordinary skill in the art, including utility as curing agents for epoxy resins and as intermediates in the production of polymers and surfactants (see section 2.1 on p. 7-8).  Ahlers further teaches that commercially available TETA is a mixture of the linear compound (60-70 wt%-structure shown above), cyclic triethylenetetramine (N,N’-bis-(2-aminoethyl)piperazine (DAEP) and N-[1-(2-piperazin-1-yl-ethyl)]-ethane-1,2-diamine (PEEDA) (see [0007] of ‘971), each present in about 10-13 wt %), and branched triethylenetetramine (tris-(2-aminoethyl)-amine-present in 4-6 wt%) (see section 1 on p. 6).  
As discussed above, as known from ‘971, when PIP and AEEA are reacted together (see examples 26-27 in [0076-0077]) the product is comprised of exclusively cyclic triethylenetetramine derivatives.  Therefore, if the skilled artisan were motivated to use the process of ‘971 to produce commercially available triethylenetetramine having the instantly claimed composition as disclosed in Ahlers, then the skilled artisan would include EDA (ethylenene diamine) and/or EU (the cyclic urea of EDA) as an amine functional compound (which is discussed in claims 12-13 and [0054-0055] of ‘971) in the reaction of ‘971 to arrive at the instantly claimed species of process.  

With further respect to claim 9, as discussed above, ‘597 teaches that unless a cyclic amine functional compound and/or ethanolamine functional compound is used in the reaction, the reaction is selective toward the formation of linear higher ethyleneamine products (see examples in [0060-0068]).  Further ‘971 teaches that  
With further respect to claim 11, both ‘971 [0031-0035 and examples in 0067-0077]) and ‘597 [0037-0042, 0047 and examples in 0060-0068]) teach that the carbon oxide delivering agent can be added in part as one compound with either of the amine functional compound and/or ethanolamine functional compound as one of the disclosed units.
With respect to claim 16, both ‘971 [0051] and ‘597 [0015, 0017, 0061, 0062, 0064, and 0066] teach hydrolysis of any urea derivatives of the higher ethyleneamine compounds if present.  
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘971, Ahlers, and ‘597 to predictably arrive at the instantly claimed process with a reasonable expectation of success before the effective filing date of the instant invention.  A person of ordinary skill in the art would have been motivated to carry out the reaction of ‘971 using a mixture of EDA/EU and PIP as the amine functional compound and AEEA as the ethanolamine functional compound in order to produce TETA.  As discussed in Ahlers, TETA is a widely used chemical with many different industrial uses and is commonly used as a commercially available mixture of straight, branched, and cyclic derivatives, thus providing motivation to use the process of ‘971 to prepare the desired TETA mixture.  ‘597 is then cited to teach that including EDA/EU in the reaction of ‘971 will predictably produce more of the straight .

Claims 1, 2, 4, 7-9, 11-13, and 16 stand rejected under 35 U.S.C. 103 as being unpatentable over US 4503250 (‘250, published on 3/5/1985, of record in the IDS filed on 1/10/2020) in view of Ahlers (“Triethylenetetramine” Screening Information Data Set of the Organization for Economic Co-Operation and Development (OECD SIDS), published by UNEP Publications, July 1998, p. 1-63, of record) and US 5491263 (‘263, published on 2/13/1996, of record in the IDS filed on 1/10/2020).

Applicant Claims

    PNG
    media_image10.png
    268
    977
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    306
    973
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    218
    1021
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    300
    995
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    91
    962
    media_image14.png
    Greyscale

	Further, the elected species of option a) encompasses the following elections:
 ii/a) the straight-chain amine-functional compound is ethylenediamine (EDA) (a compound wherein q is 1 in claim 4); ii/b) the non-straight chain amine functional compound is piperazine (PIP) (a compound of claim 2); and ii/c) the straight-chain ethanolamine-functional compound is aminoethylethanolamine (AEEA) (a compound of claim 7 wherein y is 2).
Determining the Scope and Content of the Prior Art (MPEP §2141.01)
With respect to claims 1, 2, 4, 7, 8, 12, 13, and 16, ‘250 discloses a process for the preparation of predominantly linear polyalkyene polyamines (including triethylenetetramine (TETA) and higher analogues thereof; see col. 3, lines 1-17) comprising reacting ammonia or an alkyleneamine compound having two primary amino groups (including urea derivatives thereof) or mixtures thereof (including ethylene amine 
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With regard to claims 1, 2, 4, 7, 8, 12, 13, and 16, ‘250 does not explicitly teach or suggest reacting piperazine (PIP) PIP, EDA, and AEEA together in the same reaction to produce a mixture of straight chain and non-straight chain higher ethyleneamines at least partly in the form of their urea derivatives (and including triethylenetetramine (TETA) compounds as required in claims 12 and 13).  The closest teaching is that of example 5 in col. 5 (including Tables I and II) wherein AEEA is reacted with EDA in the presence of 2-imidazolidinone (EU, the cyclic urea of EDA) to produce a mixture of compounds including linear TETA (a straight chain higher ethyleneamine having three ethylene units).  These deficiencies are cured through the teachings of ‘263 and Ahlers.
‘263 is directed toward an aminoethylation process for the production of substituted ethylene diamines which is analogous to the process of ‘250, wherein the primary aminoalkylene compounds of ‘250 can be substituted for secondary amines, 
Ahlers is then cited to provide further motivation to include PIP in the reaction of ‘250.  	Ahlers is directed toward a screening information dataset (SID) initial assessment profiled (SIAP) regarding the hazardousness of triethylenetetramine (TETA), a compound of formula H2N-CH2-CH2-NH-CH2-CH2-NH-CH2-CH2-NH2 (see whole document, in particular section 1 on p. 6).  Ahlers teaches that TETA is an industrially valuable chemical with many utilities known to those of ordinary skill in the art, including utility as curing agents for epoxy resins and as intermediates in the production of polymers and surfactants (see section 2.1 on p. 7-8).  Ahlers further teaches that commercially available TETA is a mixture of the linear compound (60-70 wt%-structure shown above), cyclic triethylenetetramine (N,N’-bis-(2-aminoethyl)piperazine (DAEP) and N-[1-(2-piperazin-1-yl-ethyl)]-ethane-1,2-diamine (PEEDA), each present in about 10-13 wt %), and branched triethylenetetramine (tris-(2-aminoethyl)-amine-present in 4-
With further respect to claim 9, as discussed above, ‘250 teaches that when straight chain amine functional compounds and ethanolamine functional compounds are employed as reactants the higher ethyleneamine products produced are predominantly linear (see abstract and Tables I and II in col. 5).  Further ‘263 teaches that piperazine moieties are retained though the reaction (see example 5 in particular). Therefore the ratio of piperazine moieties in the reactants to the piperazine moieties in the products would be expected to be about 1:1 absent any evidence to the contrary. 
With further respect to claim 11, both ‘250 (see col. 3, lines 29-68) and ‘263 (see col. 2, line 60-col. 4, line 22 and example 5 scheme in col. 6) teach that the carbon oxide delivering agent can be added in part as one compound with either of the amine functional compound and/or ethanolamine functional compound.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘250, ‘263, and Ahlers, to predictably arrive at the instantly claimed process with a reasonable expectation of success before the effective filing date of the instant invention.  A person of ordinary skill in the art would have been 
Allowable Subject Matter
Claims 18 and 20 are allowed for the reasons set forth on p. 21-22 of the OA dated 12/9/2020 (also see p. 25 of the OA dated 4/7/2021).  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The Examiner notes that calls were made to the Applicant’s representative, James P. Delaney, on 8/19/2021 and 8/20/2021, in order to discuss allowing claims 18 and 20, but the calls were not returned.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY C BONAPARTE/Primary Examiner, Art Unit 1622